Third District Court of Appeal
                              State of Florida

                      Opinion filed August 24, 2022.

                           ________________

                            No. 3D22-0001
                       Lower Tribunal No. 13-7027
                          ________________


                      Ottawa Properties 1 LLC,
                                Appellant,

                                    vs.

                          US Bank, NA., etc.,
                                Appellee.

     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Vivianne Del Rio, Judge.

     Wesoloski Carlson, P.A., and Erik D. Wesoloski, for appellant.

      McGuireWoods LLP, and Sara F. Holladay, Emily Y. Rottmann, and
Kathleen D. Kilbride (Jacksonville), for appellee.


Before FERNANDEZ, C.J., and LOGUE and HENDON, JJ.

     PER CURIAM.

                     ON CONFESSION OF ERROR
     Ottawa Properties 1 LLC, defendant titleholder in a foreclosure action,

appeals a non-final order denying its motion to quash service of process. 1

Ottawa moved in the trial court to quash service of process on the basis that

U.S. Bank’s process server failed to identify the date and time of service on

the summons and did not initial or sign the summons, as required by section

48.031(5), Florida Statutes. Based upon U.S. Bank’s commendable

confession of error, and our review of the record, we reverse the denial of

the motion to quash service and remand for further proceedings.

     Reversed and remanded.




1
  Ottawa also appeals the trial court’s rulings, contained in the same order
on appeal denying its motion to quash service of process, which (1) denied
dismissal with prejudice; and (2) denied Ottawa’s Renewed Motion to
Enforce Court Order and for Sanctions. Because these additional rulings are
non-final and non-appealable, we dismiss this portion of Ottawa’s appeal.

                                     2